DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Hall on October 8, 2021.
The application has been amended as follows: 
23.     (Currently Amended) The method according to claim 1, wherein the thermoplastic material within the plasticizing barrel is kept at a constant pressure, and the constant pressure in the plasticizing barrel is predetermined based on the thermoplastic material used

Response to Arguments
The Examiner acknowledges the election of the Group I method claims 1-7, 10-11, and 23; the amendments to claims 1, 4-6, and 23; and the cancellation of claims 3, 12-18, 22 and 24.
Applicant’s arguments, see pages 6-8, filed September 7, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
The thermal hot tip gate of the nozzle, taught by the prior art of Schmidt (US20050079242A1), does teach a cold slug formation inside the gate orifice; this teaches away from the closing of a valve 
The argument of “increasing thermoplastic temperature in a cascading manner as it travels from barrel exit to the exit from the valve gate nozzle” pertains to an amended element of claim 1, and will be discussed in the allowable subject matter below.

Allowable Subject Matter
Claims 1-2, 4-7, 10-11, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, “increasing a temperature of the thermoplastic material in a cascading manner as the thermoplastic material travels from the plasticizing barrel to exit from a valve gate nozzle to enter the mold cavity”, were not disclosed in prior art.  
The prior art of Schmidt (US20050079242A1) teaches a method for injection molding articles [0014] to an ultra-cavity packing pressure within a micro-cavity (Fig. 1, item 48; [0048, 0051]); and a check valve to prevent back flow from the manifold to the barrel [0034], allowing a higher second temperature and pressure [0034, 0048] with an injection metering system [0046] within a manifold hot runner system [0030].
Schmidt is silent on increasing melt densities; increasing, cascading plastic temperatures within the mold; and valve gate nozzles.
The prior art of Rendon (US20120258284A1) teaches a method for injection molding micro-articles (Fig. 7A, item 60; [0040]), a plunger arrangement for filling the mold cavities [0040], and hot runner system including gate valve nozzles [0135].  
However, Rendon teaches a cold sprue, and is silent on increasing melt densities; increasing, cascading plastic temperatures; and ultra-cavity packing pressures within the micro-cavities.

Therefore, claim 1 is allowable, and dependent claims 2, 4-7, 10-11, and 23 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742